     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 1 of 44



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
SANTIAGO ROSARIO MERCADO,          )
                    Plaintiff,     )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-CV-11172-WGY
ANDREW SAUL,                       )
Commissioner of the Social         )
Security Administration,           )
                                   )
                    Defendant.     )
___________________________________)


YOUNG, D.J.                                       May 26, 2020

                 MEMORANDUM AND ORDER OF DECISION

    This is an appeal of the final decision of the Commissioner

of the Social Security Administration (the “Commissioner”)

denying an application for Social Security disability insurance

benefits.   The plaintiff Santiago Rosario Mercado (“Mercado”)

appeals the denial arguing that it was not supported by

substantial evidence under the Social Security Act, 42 U.S.C. §

405(g); the Administrative Law Judge erred as a matter of law in

not weighing all medical opinions under 20 C.F.R. § 404.1527;

and, on Appointments Clause grounds.      Compl., Ex. 3, Addendum to

Compl., ECF No. 1-3; Pl.’s Mot. Reverse Commissioner’s Decision

(“Pl.’s Mot.”) 3, ECF No. 21.

    Pending before this Court are Mercado’s motion to reverse

and the Commissioner’s motion to affirm the Commissioner’s final
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 2 of 44



decision.    Pl.’s Mot.; Def.’s Mot. Affirm Decision Commissioner

(“Def.’s Mot.”), ECF No. 24; Mem. Supp. Def.’s Mot. Affirm

Commissioner Decision (“Def.’s Mem.”), ECF No. 25.        For the

reasons stated below, this Court DENIES the Commissioner’s

motion to affirm and REMANDS the case for further proceedings to

a new, properly appointed, Administrative Law Judge (“ALJ”).

I.   INTRODUCTION

     On May 23, 2019 Mercado filed for reversal of the

Commissioner’s decision to deny his disability benefits, arguing

that neither the ALJ who heard his case nor the Appeals Officer

who denied review were properly appointed under the Appointments

Clause.     See Compl., Pl.’s Mot. 7-10.   The Commissioner argues

that Mercado waived these challenges.      Def’s Mem. 1.    Mercado

also argues that the ALJ erred in: 1) not weighing all the

medical opinions or disposing of them with reason, 2) failing to

obtain a medical expert opinion regarding the remote onset date,

3) determining that Mercado could do the jobs listed with his

residual functioning capacity level, 4) not “gridding” Mercado

out, 5) considering a vocational expert’s opinion from a prior

hearing, and 6) failing to consider Mercado’s headache pain in

determining his residual functioning capacity.       Pl’s Mot. 11-17.


     A.     Procedural History

     Mercado has filed several claims for disability insurance


                                  [2]
         Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 3 of 44



benefits at different times.         See SSA Admin. Record Social

Security Proceedings (“R.”) 26-27, ECF No. 18.1           Mercado filed

the claim in question on September 30, 2014 for disability

insurance benefits, Addendum to Compl. 3., where he alleged

disability since June 26, 2006, R. 27.          That claim was denied on

March 4, 2015.      R. 28.    Mercado requested reconsideration of

that decision and it was denied again.          Id.   Mercado then

requested a hearing, held on October 26, 2015, prior to which he

amended his onset date to December 30, 2011, the day before his

date last insured.       R. 29, see R. 516.     Another hearing was then

held on March 17, 2016 to discuss if administrative finality

barred the September 30, 2014 application.            R. 29, 112.    ALJ

Fulton denied the September 2014 claim stating that the prior

application barred the action under res judicata, and that



     1 The following table contains the page ranges of the
record exhibits:

ECF No. Page range ECF No. Page range ECF No. Page range
18-2         1-140        18-13     1082-1226    18-24     2314-2438
18-3         141-244      18-14     1227-1265    18-25     2439-2468
18-4         245-395      18-15     1266-1412    18-26     2469-2597
18-5         396-504      18-16     1413-1560    18-27     2598-2725
18-6         505-539      18-17     1561-1694    18-28     2726-2851
18-7         540-678      18-18     1695-1771    18-29     2852-2994
18-8         697-759      18-19     1772-1905    18-30     2995-3011
18-9         760-769      18-20     1906-1976    18-31     3012-3148
18-10        770-897      18-21     1977-2105    18-32     3149-3285
18-11        898-940      18-22     2106-2233    18-33     3286-3428
18-12        941-1081     18-23     2234-2313    18-34     3429-3502
     x

                                      [3]
         Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 4 of 44



Mercado was not disabled.        R. 29, 213, 230.     Mercado appealed

that denial and the Appeals Council vacated and remanded the

case with instructions to hold a new hearing.           R. 240-44.    This

new hearing was held on May 23, 2017.2          R. 132-140.    On August 1,

2017 the ALJ found that res judicata could not bar the September

30, 2014 application because of new regulations, but denied the

claim on the merits.       R. 52.    In September of 2017, the Appeals

Council denied review of this claim, making the ALJ’s decision

final.     R. 1.

     Mercado was granted an extension to file a civil action,

and he timely filed this complaint on May 23, 2019 against Nancy

A. Berryhill, Acting Commissioner of Social Security (later

replaced by Andrew Saul, Commissioner of Social Security).3

Compl. 1; Addendum to Compl. 4.         The Commissioner answered.

Answer Compl. 1, ECF 17.        Mercado then filed for reversal of the

August 1, 2017 decision of the Commissioner (the “decision”),

Pl.’s Mot. 1, and the Commissioner filed to affirm.            Def.’s Mot.

1.   This Court heard oral argument on these motions on February




     2 In the meantime, the Social Security Administration issued
new rules changing the evaluation method for mental disorders.
81 Fed. Reg. 66138 (Sept. 26, 2016).
     3 In accordance with Rule 25(d) of the Federal Rules of

Civil Procedure and 42 U.S.C. § 405(g), Commissioner Saul is
automatically substituted as the named defendant in place of the
former Acting Commissioner Berryhill.
                                      [4]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 5 of 44



11, 2020 and took the issue under advisement.          See Electronic

Clerk’s Notes, ECF no. 35.

       B.   Factual Background

            1.   Education and Occupational History

       Mercado was born on April 8, 1961 and was 50 years old at

the alleged onset date, December 30, 2011, and the date last

insured, December 31, 2011.      R. 51, 141, 157.      He served as a

soldier in the U.S. Army from 1979 through 2006, reaching the

rank of Staff Sergeant.      R. 565.      He has past relevant work as

an engine rebuilder, R. 50, a high school education, and can

communicate in English, R. 51.

            2.   Physical Impairments

       In 2006, Mercado was injured in Iraq when his vehicle

swerved to avoid a roadside bomb and collided with a tree.              R.

151.    In Mercado’s disability report he alleged disability due

to post-traumatic stress disorder (“PTSD”), panic disorder,

depression, neck injury, and arthritis.          R. 564.   Mercado has

not engaged in substantial gainful activity from the alleged

onset date to the date last insured.          R. 35.   Mercado’s physical

impairments include degenerative disc disease with cervical

radiculopathy, Hepatitis C, and decreased hearing controlled

with hearing aids.     R. 35, 189.     He has also been diagnosed with

hyperlipidemia, gastroesophageal reflux disease, headaches, and

knee arthralgia.     Id.


                                    [5]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 6 of 44



          3.    Mental Impairments

    Mercado suffers from several mental impairments including

PTSD, organic mental disorder, affective disorder, anxiety

disorder, depression with occasional suicidal ideation, and

substance abuse.     R. 184.   Mercado also has limited memory

capabilities.   R. 183.

                a)    Medical Record and Treatment

    On March 6, 2007 Mercado received decompression and fusion

surgery on his spine due to his 2005 injury.       R. 1786.     He also

received an MRI which showed “degenerative changes.”          R. 1527.

An E.M.G. examination revealed radiculopathy.       R. 1237, 1256.

Mercado had visits to the hospital for overdosing on medications

in April and October 2012, and for depression in January 2013.

R. 985, 2644.   Mercado was seen for a potential traumatic brain

injury on May 19, 2011, but the Veterans Affairs Medical Clinic

concluded there was no evidence of it.      R. 815, 818.

    Dr. Stetson of the Veterans Affairs Medical Clinic, on

March 10, 2011, indicated to the Veterans Affairs Regional

Office that Mercado was “unemployable due to PTSD and associated

depression.”    R. 1466.   Dr. Lawson saw Mercado in June 2011

regarding a previous disability application filed in 2010, and

noted reports of forgetfulness, pain, depression, trouble

sleeping, lack of appetite, and that he could complete minimal




                                  [6]
           Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 7 of 44



self-care activities but very little household chores.               R. 764-

767.

       Mercado received several neck injections to help with pain

in October 2011, and in January, March, May, July, and November

of 2012.       R. 818, 876, 40-42.      Mercado intermittently sought

psychiatric help and was medicated with Venlafaxine,

Mirtazapine, and Lorazepam.          R. 865-66, 3440.     Though Mercado

would report that his medicine was helpful, his refill records

were occasionally sparse, except for in October 2016, after he

reconnected with an old girlfriend.            R. 3440-447.

       Mercado was seen by Dr. Dewolfe in October 2011 who noted

functional loss due to his spinal injury which included

decreased flexion/extension of neck and mild intermittent pain.

R. 808, 811.        He was seen again by Dr. Stetson at the Veterans

Affairs Medical Clinic, just two weeks later, who noted PTSD,

dysthymia, and alcohol abuse.           R. 865-68.    Dr. Stetson continued

Mercado’s medications and noted a global assessment of function

(“GAF”) of 45.4        R. 865. Dr. Stetson noticed that Mercado seemed

cognitively aware and in good spirits.            R. 866.




       The GAF was a tool used in the Diagnostic and Statistical
       4

Manual of Mental Disorders, Fourth Edition to evaluate the
severity of mental disorders. A score of 41-50 indicates
“serious symptoms,” including serious impairment in social or
occupational settings. See Nadeau v. Colvin, Civ. A. No. 14-
10160, 2015 U.S. Dist. LEXIS 36845, at *9 n.5 (D. Mass. Mar. 24,
2015) (Saylor, J.).
                                        [7]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 8 of 44



    Mercado was also examined by Lisa Fitzpatrick, a

psychologist, in connection with his disability claim.         R. 171.

Dr. Fitzpatrick stated that his mental impairments were severe,

and that he would have mild limitations in most daily life

activities, with a moderate limitation in concentration.         R.

171-78.   She noted Mercado’s issues with memory but stated that

his medications were working well.      R. 174.   She further stated

that Mercado “could carry out short, simple instructions, could

concentrate for two-hour periods at a time, and could interact

appropriately.”   R. 176.

    In December 2013, Mercado presented at the Veteran’s

Affairs Medical Clinic to see a neurologist with pain symptoms

stemming from his neck injury.     R. 2643-44.    In January 2014

Mercado tried to get psychiatrist Dr. Milliken-Zumel to increase

the dosage on his medications.     R. 994, 1000.    For most of 2014,

Mercado was stable and reported exercising regularly and even

completed an 8-mile bike ride.     R. 1209.    Mercado was happy with

his medication management, although he did still suffer from

depression, anxiety, and neck pain.      R. 1199-1202.

    On January 14, 2015, the non-evaluating physician Dr.

Draper evaluated Mercado’s September 2014 application and

determined that, for the period under consideration of June 2006

to December 2011, R. 146, Mercado would be limited to only

occasional pushing or pulling with either upper extremity, with

                                  [8]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 9 of 44



only occasional climbing, balancing, stooping, kneeling,

crouching, or crawling, could stand for 6 hours out of an 8 hour

work day, could lift 20 lbs. occasionally, and would need to

avoid concentrated exposure to noise, vibration, and hazards.

R. 149-151.

    On February 4, 2015 Mercado was seen by Steven Broder,

Ph.D. with the Disability Services for a consultative

examination.     R. 1227-34.    Here, Mercado stated he lived alone

and did not have many friends, had a sporadic sleep schedule,

and “sometimes does not eat for a day or two at a time.”            R. at

1230.    Broder also noted Mercado was doing daily chores around

the house and that his cognitive tests showed “claimant’s

abilities generally lie within the low-average to average

categories although the last index score [working memory] is

lower.”    R. 1232.

    On February 19, 2015, Dr. Susan Witkie considered the

September 2014 application for disability and determined that as

of the date last insured, Mercado had a mild limitation in the

ability to perform activities of daily living, a moderate

limitation in social functioning, and a marked difficulty in

maintaining concentration with one or two episodes of

decompensation.       R. 148.

    On March 12, 2015, Mercado saw Dr. Stetson who stated that

“given [Mercado’s] improvement in many ways and his meager

                                     [9]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 10 of 44



involvement in treatment, I am comfortable stating that working

around people would be very difficult, but I cannot confirm that

he is unemployable.”     R. 1405.

     On May 6, 2015, Dr. Goulding considered the September 2014

application and agreed with Dr. Draper regarding Mercado’s

physical impairments. R. 163-65.       Dr. Lewis also considered the

application on May 7, 2015 and concurred with Dr. Witkie

regarding his mental impairments.          R. 161-163.

     In October of 2015, Mercado testified at a Social Security

hearing that he could not be employed because of his neck pain,

knee arthritis, PTSD, and migraine headaches.            R. 72-73.

           4.   ALJ Fulton’s Decision

     ALJ Fulton issued a denial of Mercado’s 2014 claim on

August 1, 2017.     R. 23.   He determined that Mercado had a

residual functioning capacity to perform light work.              R. 38; 20

C.F.R. § 404.1567.    ALJ Fulton gave great weight to reports from

2015 by non-examining physicians Dr. Draper and Dr. Goulding,

stating that while these opinions were four years after the date

last insured, they were “consistent with the record as a whole.”

R. 48.

     ALJ Fulton also determined that Mercado was unable to

perform his past work as an engine rebuilder.            R. 50.    He then

determined that Mercado could perform work in the national

economy.   R. 51.    He relied on the testimony of a vocational

                                    [10]
      Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 11 of 44



expert, Dr. Porcello, who stated that a person in Mercado’s

position could work as an assembly machine tender, a small

product packer, or a labeler and tagger.        R. 51.

II.   ANALYSIS

      A.   Statutory and Regulatory Background

      To be eligible for a period of Disability Insurance

Benefits, a claimant must establish that he was disabled on or

before the date last insured, and that the disability existed

until the application was filed or within twelve months of the

application.     Resendes v. Astrue, 780 F. Supp. 2d 125, 140 (D.

Mass 2011) (Gertner, J.)(citing 42 U.S.C. § 423(d)(1)(A)); see

also 20 C.F.R. 404.320(b)(3), 404.621(d).

      Disability is defined as being:

      unable to engage in any substantial gainful activity
      by reason of any medically determinable physical or
      mental impairment which can be expected to result in
      death or which has lasted or can be expected to result
      in death or which has lasted or can be expected to
      last for a continuous period of not less than twelve
      months.

42 U.S.C. § 1382c(a)(3)(A).      A claimant is not entitled to

disability benefits unless he can demonstrate disability existed

on or before the date that the claimant was last insured.

Rivera v. Sec. of Health & Human Servs., 818 F.2d 96, 97 (1st

Cir. 1986) (per curiam).     Substantial gainful activity is

“[w]ork activity by an employee . . . [that] is the kind of work

usually done for pay, whether in-cash or in-kind.         Activities

                                   [11]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 12 of 44



such as self-care, household tasks, unpaid training, hobbies,

therapy, school attendance, clubs, social programs, etc., are

not generally considered to be [substantial gainful activity].”

SSR 83-33, 1983 SSR LEXIS 34 at *2 (Jan. 1, 1983).

    In order to be deemed unable to engage in substantial

gainful activity, the impairment must make a claimant unable to

perform not only his previous work, but also any work which

“exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.”     42 U.S.C. § 1382c(3)(B).      There

is a five-step process to determine if a claimant is disabled:

    1) if the applicant is engaged in substantial gainful
    work activity, the application is denied; 2) if the
    applicant does not have, or has not had within the
    relevant time period, a severe impairment or
    combination of impairments, the application is denied;
    3) if the impairment meets the conditions for one of
    the “listed” impairments in the Social Security
    regulations, then the application is granted; 4) if
    the applicant's “residual functional capacity” is such
    that he or she can still perform past relevant work,
    then the application is denied; 5) if the applicant,
    given his or her residual functional capacity,
    education, work experience, and age, is unable to do
    any other work, the application is granted.


Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001) (citing 20

C.F.R. § 416.920 (2001)).     The applicant bears the burden of

proof at the first four steps.     Purdy v. Berryhill, 887 F.3d 7,

9 (1st Cir. 2018) (citing Freeman v. Barnhart, 274 F.3d 606, 608

                                  [12]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 13 of 44



(1st Cir. 2001)).   If the claimant cannot perform past jobs, the

Commissioner must come up with specific jobs that the claimant

can do, otherwise, the claimant is deemed disabled.         Freeman,

274 F.3d at 608.

    B.    Standard of Review

    Questions of law are reviewed under a de novo standard

while questions of fact are evaluated under the substantial

evidence test.   Irlanda Ortiz v. Secretary of Health & Human

Servs., 955 F.2d 765, 769 (1st Cir. 1991).       “The ALJ's findings

of fact are conclusive when supported by substantial evidence,

but are not conclusive when derived by ignoring evidence,

misapplying the law, or judging matters entrusted to experts.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999)(internal

citations omitted).    This Court must affirm the ALJ’s factual

decision unless the Commissioner has “committed a legal or

factual error in evaluating a particular claim.”        See Manso-

Pizarro v. Secretary of Health & Human Servs., 76 F.3d 15, 16

(1st Cir.1996) (per curiam) (quoting Sullivan v. Hudson, 490

U.S. 877, 885 (1989)).

    Even if this Court could reach a different conclusion, it

should affirm factual findings when there is substantial

evidence supporting the Commissioner’s decision.        See Rodriguez

Pagan v. Secretary of Health & Human Servs., 819 F.2d 1, 3 (1st

Cir. 1987).   The Supreme Court has defined substantial evidence

                                  [13]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 14 of 44



as “‘more than a mere scintilla’ . . . it means -- and means

only -- ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).        It is the job of

the Commissioner, not this Court, to weigh evidence from

different sources.     See Seavey, 276 F.3d at 10.

    If an issue of fact remains after correcting the

administrative ruling, the court must remand for further

proceedings.   Id. at 11.

    C.    Appointments Clause Issues

    Mercado makes two Appointments Clause challenges.          First,

he argues that the ALJ who conducted his hearing was not

properly appointed in accordance with the Appointments Clause of

the Constitution.     Pl.’s Mem 6.   Next, Mercado argues that the

Appeals Officer that denied review was not a proper official to

make that decision.     Pl.’s Mot 11.    The Commissioner argues that

claimant waived this challenge.      Def’s Mem. 1.

    Mercado argues that Social Security ALJs are “Officers of

the United States.”     Pl.’s Mem. 6 (citing Lucia v. Security &

Exch. Comm., 138 S. Ct. 2044 (2018)).       Lucia stated that ALJs at

the Securities and Exchange Commission (SEC) are Officers of the

United States and therefore must be properly appointed.         138 S.

Ct. at 2049.   Mercado argues this case extends to Social

                                  [14]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 15 of 44



Security ALJs.      Pl.’s Mem. 6.    The Commissioner argues that

Mercado’s failure to raise this issue before the agency in the

administrative proceedings forfeited this claim under Lucia and

other precedents, including United States v. L.A. Tucker Truck

Lines, Inc., 344 U.S. 33 (1952).         Def.’s Mem. 6.

              1.   Waiver

    There is contradictory case law on whether a claimant can

waive Appointments Clause challenges by failing to raise them at

the administrative level.        Some courts argue that the

distinction between constitutional and substantive claims

precludes arguments of waiver in an Appointment Clause

challenge. Others find waiver applies, regardless of the nature

of the claim.

    Lucia requires Appointment Clause challenges to be made

timely.     138 S. Ct. at 2055 (quoting Ryder v. United States, 515

U.S. 177, 182-83 (1995).       In Lucia, petitioner argued for the

first time on its appeal to the Securities and Exchange

Commission that an Appointments Clause issue was present.             Id.

at 2050.     The Supreme Court allowed this challenge.         Id. at

2051.

    L.A. Tucker states conversely that in administrative

proceedings issues generally must be raised at the

administrative level in order to be reviewable.           344 U.S. at 37.

Mercado points to Sims v. Apfel which seems to distinguish

                                     [15]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 16 of 44



Social Security cases from this rule.       Reply Brief Def’s Mem. 4

(citing 530 U.S. 103, 109-110 (2000)).        Sims involved a

plaintiff in a social security claim who filed an appeal at the

administrative level, for which the Appeals Council denied

review.   530 U.S. at 105.    The plaintiff then sought to raise

new issues at the district court level that were not raised in

his petition to the Appeals Council.        Id.   The Supreme Court

held that he had not waived these issues.         Id.

     Sims did not decide issue exhaustion before ALJs, but dicta

from this case suggests that waiver should not apply to social

security cases, regardless of the nature of the claim.          The Sims

court explained that typically issue exhaustion is required by

statute and there is no such statute in social security

proceedings.    530 U.S. at 107-08.      The court further stated that

it does occasionally require issue exhaustion without a

statutory basis in adversarial proceedings, id. at 109, but

“Social Security proceedings are inquisitorial rather than

adversarial.”   Id. at 110-111 (plurality).5       The Court concluded

that ‘the general rule [of issue exhaustion] makes little sense

in this particular context.’”     Id. at 112 (plurality).       Justice

O’Connor concurred but based her opinion on the fact that




     5 The First Circuit has similarly noted that social security
determinations are a non-adversarial process. Seavey, 276 F.3d
at 8.
                                  [16]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 17 of 44



plaintiffs in social security proceedings are not notified of

any issue exhaustion requirement.        Id. at 113 (O’Connor, J.)

(concur).

    Despite the Sims case, most district courts have decided

against claimants who raise issues first at the district court

level, stating that it is inefficient to allow claimants to

raise new issues on appeal.     See, e.g., Peterman v. Berryhill,

Civ. A. No. 18-13751, 2019 WL 2315016, at *12 (D.N.J. May 31,

2019); Fortin v. Commissioner of Soc. Sec., 372 F. Supp. 3d 558,

565 (E.D. Mich. 2019); Catherine V. v. Berryhill, Civ. A. No.

17-3257 (DWF/LIB), 2019 WL 568349, at *2 (D. Minn. Feb. 12,

2019); Jackson v. Berryhill, Civ. A. No. 18-00591 (RBK), 2019 WL

1417244, at *5 (D.N.J. Mar. 29, 2019); Bonilla-Bukhari v.

Berryhill, 357 F. Supp. 3d 341, 352 (S.D.N.Y. 2019); Cox v.

Berryhill, Civ. A. No. CV 16-5434, 2018 WL 7585561, at *2 (E.D.

Pa. Dec. 18, 2018).

    Some of these courts distinguish Sims (which involved

claims on the merits) from constitutional challenges (like

Appointments Clause claims).     Fortin distinguished Sims on these

grounds in the context of an Appointments Clause challenge,

stating, “where the challenge is to the structural integrity of

the process itself, the adversarial nature of the litigation

reemerges.”   372 F. Supp. 3d at 565.      Others reject the idea

that Sims extends to this type of challenge: “Most notably, the

                                  [17]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 18 of 44



Sims argument has been uniformly rejected by courts across the

country, which have recently ruled that a Lucia challenge must

be raised before the ALJ.”        Jackson, 2019 WL 1417244 at *5.

      Some courts, however, find that the distinction between

constitutional and substantive claims actually favors extending

Sims.     The Third Circuit has declined to require issue

exhaustion in an Appointments Clause challenge.           Cirko ex rel.

Cirko v. Commissioner of Soc. Sec., 948 F.3d 148, 152 (3d Cir.

2020) (“Because both the characteristics of the Social Security

Administration (SSA) review process and the rights protected by

the Appointments Clause favor resolution of such claims on the

merits, we hold that exhaustion is not required in this context

and therefore will affirm.”)

      The Supreme Court specifically addressed Appointments

Clause challenges in Ryder, 515 U.S. at 182-83:

      We think one who makes a timely challenge to the
      constitutional validity of the appointment of an
      officer who adjudicates his case is entitled to a
      decision on the merits of the question and whatever
      relief may be appropriate if a violation indeed
      occurred. Any other rule would create a disincentive
      to raise Appointments Clause challenges with respect
      to questionable judicial appointments.

Id.   The question remains as to what the Supreme Court meant by

timely.     See Freytag v. Commissioner of Internal Revenue, 501

U.S. 868, 878-79 (1991)(citing Glidden Co. v. Zdanok, 370 U.S.

530, 535–36 (1962)) (calling Appointments Clause challenges to


                                     [18]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 19 of 44



judicial officers “nonjurisdictional structural constitutional

objection” that may be considered on appeal even if not ruled

upon below).

    This Court has previously decided that a claimant waives a

substantive argument by not bringing it up during administrative

proceedings.    See Cameron v. Berryhill, 356 F. Supp. 3d 186, 192

(D. Mass. 2019) (citing Mills v. Apfel, 244 F.3d 1, 8 (1st Cir.

2001)).   In the present case, however, this Court finds the

distinction between substantive and constitutional claims

convincing.     Appointments Clause arguments “implicate both

individual constitutional rights and the structural imperative

of separation of powers.”     Cirko, 948 F.3d at 153 (citing

Glidden, 370 U.S. at 536–37).     This Court therefore agrees with

Cirko that Appointments Clause claims are of a different nature

than substantive arguments and should be adjudicated despite

waiver arguments.

           2.    Appointment of the Administrative Law Judge

    As Mercado has not waived his Appointments Clause argument,

this Court turns now to the merits of that argument and

determines that an ALJ of the Social Security Administration

meet the Lucia test for an “Officer of the United States”

(“Officer”).

    After the ALJ issued the decision in Mercado’s case on

August 1, 2017, R. 52, the Appeals Council denied review on

                                  [19]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 20 of 44



September 19, 2017, R. 1-5.     The Lucia decision was issued in

June of 2018.   See Lucia, 138 S. Ct. 2044 (2018).       The

Commissioner tried to rectify any challenges made to Social

Security appointments by ratifying, on July 2018, all

appointments of ALJs and Administrative Appeals Judges (“AAJs”)

at the Appeals Council.    Social Security Ruling 19-1p (“SSR 19-

1p”); see 138 S. Ct. 2044 (2018).        This ratification came after

the decision in Mercado’s case was rendered and therefore does

not cure the issue.     See SSR 19-1p.

     In arguing that the ALJ is an Officer, Mercado relies on

the test outlined in Aurelius Inv., LLC v. Puerto Rico, 915 F.3d

838 (1st Cir. 2019).6    This case discerned from Lucia, Freytag,

and Buckley v. Valeo, 424 U.S. 1 (1976), a test to determine

whether appointees are inferior Officers.        Id. at 856.   The test

asks whether “(1) the appointee occupies a ‘continuing’ position

established by federal law; (2) the appointee ‘exercis[es]

significant authority’; and (3) the significant authority is

exercised ‘pursuant to the laws of the United States.’”         Id.


     6cert. granted sub nom. Financial Oversight & Mgmt. Bd. for
Puerto Rico v. Aurelius Inv., LLC, 139 S. Ct. 2735 (2019), and
cert. granted, 139 S. Ct. 2736 (2019), and cert. granted sub
nom. Official Comm. of Unsecured Creditors of All Title III
Debtors Other Than COFINA v. Aurelius Inv., LLC, 139 S. Ct.
2736, 204 L. Ed. 2d 1126 (2019), and cert. granted sub nom.
United States v. Aurelius Inv., LLC, 139 S. Ct. 2737 (2019), and
cert. granted sub nom. Union de Trabajadores de la Industria
Electrica y Riego, Inc. v. Financial Oversight & Mgmt. Bd. for
Puerto Rico, 139 S. Ct. 2738 (2019).
                                  [20]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 21 of 44



    Prong one requires a continuing position and prong three

requires the authority of the position to be created pursuant to

federal law.   Aurelius, 915 F.3d at 856.      The ALJs of the Social

Security Administration meet both these prongs.        The ALJ

position was created pursuant to the Administrative Procedure

Act of 1946, 5 U.S.C. § 1001 et seq., and section 1102 of the

Social Security Act, which gave the Board the power to “make and

publish such rules and regulations, not inconsistent with this

Act, as may be necessary to the efficient administration of the

functions with which each is charged under this Act.”         42 U.S.C.

§ 1302(a).   ALJ’s of the Social Security Administration are

similar to other ALJ positions.      See generally Vanessa K.

Burrows, Cong. Res. Serv., RL 34607, Administrative Law Judges:

An Overview (2010) (comparing the duties and positions of ALJ’s

across agencies).    A Social Security ALJ has duties which

include presiding over hearings and issuing decisions.           See 20

CFR § 416.1453.    This makes the Social Security ALJ’s position

pursuant to federal law.    With respect to the third prong, ALJ’s

receive a career appointment, making it a continuing position.

5 CFR § 930.204.

    An ALJ also exercises significant authority similar to the

SEC ALJ’s that Lucia deemed to be Officers.       Lucia compared SEC

ALJ’s to Freytag’s analysis of tax court Special Trial Judges

(“STJ”) and noted they both, “take testimony, conduct trials,

                                  [21]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 22 of 44



rule on the admissibility of evidence,” and so on.           138 S. Ct.

at 2048 (internal quotes omitted) (citing Freytag, 501 U.S. at

881-882).    These are all also functions of a Social Security

ALJ.   See 20 CFR § 416.1453.      While SEC proceedings are

adversarial, see Lucia, 138 S. Ct. at 2049, Social Security

ALJ’s meet this prong despite their proceedings being more

inquisitorial.     This Court finds persuasive the Solicitor

General’s issuance of a memorandum stating that ALJs who do not

preside over adversarial hearings would likely still be

considered officers.      See Memorandum from the Solicitor General,

U.S. Dep’t of Justice, to Agency Gen. Counsels, Guidance on

Administrative Law Judges After Lucia v. SEC (S. Ct.) (July

2018).    “Nonetheless, much of the reasoning of Lucia applies

with equal force to such ALJs: while they may not preside over

adversarial trials, they do take testimony, preside over

hearings, receive and weigh evidence, and employ various

mechanisms for obtaining compliance with their orders.”           Id. at

3.   This Court agrees that the similarity in authority between

the ALJs in Lucia and to the STJs in Freytag necessarily

determines that Social Security ALJs are inferior Officers.

       Therefore, this Court concludes that ALJ’s of the Social

Security Administration are Officers.         Because Mercado did not

waive his Appointments Clause challenge, and the ALJ is an

Officer, Mercado must be given a new hearing before a properly

                                    [22]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 23 of 44



appointed ALJ other than ALJ Fulton.      See Lucia, 138 S.Ct. at

2055; Cirko, 948 F.3d at 159-60 (remanding to new ALJs after

determining plaintiffs did not waive their Appointments Clause

challenges).

           3.   Appointment of the Appeals Officer

    Mercado also brings an Appointments Clause challenge to the

Appeals Officer in his case.     He contends waiver does not apply

here because he challenges the officer who made the appellate

decision, which he could not have challenged at the

administrative level.    See Pl’s Mot. 10.     The Commissioner

argues that the Appeals Officer did not issue a decision on the

case, but rather declined to issue a decision altogether, and

therefore he was not in violation of the Appointments Clause.

Def.’s Mem. 12.

    Califano v. Sanders describes the process of appeals in

social security cases.    430 U.S. 99, 101 (1977).      First, an

applicant files a claim which is either denied or approved.            Id.

(citing 20 C.F.R. §§ 404.905-404.907 (1976)).        If denied,

claimant may file for reconsideration.       Id.   If upon

reconsideration the application is denied again, claimant may

request a hearing before an ALJ.      Id. at 102 (citing 42 U.S.C. §

405(b)).   The decision of the ALJ is then reviewable by the

Appeals Council who can remand the decision with instructions or

decline review.   See 20 C.F.R. § 404.977.      Lastly, 42 U.S.C.

                                  [23]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 24 of 44



section 405(g) authorizes review of that final decision by a

federal district court.      Califano, 430 U.S. 99 at 102.

       The Supreme Court has stated that an Appeals Council

dismissal constitutes a decision ripe for district court review.

Smith v. Berryhill, 139 S. Ct. 1765, 1771 (2019) (holding that

an Appeals Council dismissal for timeliness constituted a

reviewable “final decision” under § 405(g)).          The ALJ’s decision

thus did not become a reviewable final decision until the

Appeals Officer denied review of Mercado’s claim.          See 42 U.S.C.

§ 405(g).    This Court finds no merit in the Commissioner’s

argument that the Appeals Officer’s dismissal was not a

decision.    An Appeals Officer declining review is, for all

practical purposes, a decision to affirm the ALJ’s opinion.              See

20 C.F.R. § 404.970.      The Commissioner also argues that an

Appeals Officer is authorized to make this decision by statute,

citing 20 C.F.R. § 422.205(c).       Def.’s Mem. 12.     While true, the

Appeal Officer’s statutory authority does not answer the

constitutional question of whether an Appeals Officer was acting

as an Officer.

       This Court now applies the Aurelius test to Appeals

Officers and holds that they are not constitutional Officers.

See 915 F.3d at 856.      This Court will begin with prong three of

the test, which asks whether the authority derives from federal

law.   Id. at 838.    Like the ALJ position, the Appeals Council

                                    [24]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 25 of 44



was created pursuant to section 1102 of the Social Security Act.

See SSR 82-13.     The Appeals Council consists of “approximately

53 Administrative Appeals Judges, 44 Appeals Officers, and

several hundred support personnel.”          Brief History and Current

Information about the Appeals Council, Soc. Sec. Admin.,

https://www.ssa.gov/appeals/about_ac.html, (last visited May 20,

2020).    Thus, the Appeals Council includes Appeals Officers,

making their position one created pursuant to federal law.

       Prong one of the Aurelius test asks whether the Appeals

Officer occupies a ‘continuing’ position established by federal

law.   915 F.3d 856.     United States v. Germaine clarified this

prong by stating that “the term embraces the ideas of tenure,

duration, emolument, and duties.”          99 U.S. 508, 511–12 (1878).

An Appeals Officer’s duties are continuing and not occasional.

See Hearings, Appeals, and Litigation Law Manual (“HALLEX”) I-3-

002 (describing the duties of the Appeals Council, and the

Appeals Officers as a permanent position).

       It is at the second prong of the analysis -- the question

of whether Appeals Officers exercise “significant authority” --

where it becomes apparent that they are not constitutional

Officers.    While the Appeals Council is comprised of both

Appeals Officers and AAJs, Appeals Officers never make reviewing

decisions individually.      20 C.F.R. § 422.205(b).      Review of a

hearing decision must be conducted by at least two members of

                                    [25]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 26 of 44



the Appeals Council who must both agree on the decision,

otherwise “the Chairman or Deputy Chairman, or his delegate”

participates as a third member of the panel and a majority

decision will carry the day.     20 C.F.R. § 422.205(b).      An

individual member of the Appeals Council, therefore, never makes

a decision alone.

    While an AAJ can sign off on affirmations or remands, an

Appeals Officer can only sign off on denials of requests for

review.   HALLEX I-3-2-5(C).    A denial of a request for review

can be issued by just one Appeals Officer, see 20 CFR §

422.205(c), but such a denial is subject to review by a second

Appeals Officer or an AAJ.     HALLEX I-3-5-25(C).     Therefore,

Appeals Officers make limited and highly supervised decisions.

If ruling in council, their power is constrained by the AAJ, and

when ruling to deny review of an ALJ decision, their denial must

be agreed upon by either a second Appeals Officer or AAJ.

HALLEX I-3-5-25(C), 42 U.S.C. § 405(g).

    The Court in Freytag decided that while STJ’s never issued

final decisions, they still retained significant authority

because they had important independent discretion over duties

including presiding over hearings, ruling on admissibility of

evidence, taking testimony, and enforcing compliance with

discovery orders.   501 U.S. at 881-82.      The role of the Appeals

Council is different, as instead of presiding over hearings it

                                  [26]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 27 of 44



may deny, dismiss, or grant review.       HALLEX I-3-0-10.     The key

distinction in Freytag, though is that “[i]n the course of

carrying out these important functions, the special trial judges

exercise significant discretion.”        Freytag, 501 U.S. at 882.     In

contrast, Appeals Officers do not, and cannot, act alone in

making these decisions, so they exercise significantly less

discretion.

    This Court, therefore, rules that Appeals Officers do not

meet the test for being a constitutional Officers because they

lack significant discretionary authority.

    D.    Challenges to the ALJ’s Decision

          1.    Mercado’s Argument that ALJ Fulton Failed to
                Properly Evaluate the Medical Evidence.

    Mercado claims that ALJ Fulton did not properly weigh all

the medical evidence in the record.        Pl.’s Mot. 11-12.   Mercado

specifically argues that the ALJ did not weigh the opinions of

Dr. Doraiswami, Dr. Dewolfe, Dr. Miliken-Zumel, Dr. Freeman, Dr.

Lawson, and Dr. Broder.    Id.   An ALJ must consider all medical

opinions in the record.    20 C.F.R. §§ 404.1527(b); 416.927(b).

The regulations, however, “do not require an ALJ to expressly

state how each factor was considered . . .”        Bourinot v. Colvin,

95 F. Supp. 3d 161, 177 (D. Mass. 2015) (Hillman, J.).         This

Court finds, nonetheless, that the ALJ’s failure to weigh the

opinion of Dr. Dewolfe constituted prejudicial error.



                                  [27]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 28 of 44



     The Court first looks at the opinion of Dr. Doraiswami, a

physician who treated Mercado in 2011.       The Commissioner argues

that the ALJ was not required to consider Dr. Doraiswami’s

decision, but nevertheless did.       Def.’s Mem. 15.   The Court

agrees with the Commissioner.       The ALJ clearly notes Dr.

Doraiswami’s evaluation on the first page of his decision.             R.

26. n.2.   Furthermore, Dr. Doraiswami’s opinion was pursuant to

an earlier claim for disability, which the ALJ was not required

to consider under 20 C.F.R. § 404.1513(a)(5)(iv) because that

new rule was not yet in effect.7

     Next, Mercado argues that the ALJ did not consider Dr.

Dewolfe’s opinion of October 18, 2011 indicating “that [Mercado]

would be out 2-4 weeks out of 12 months.”       Pl.’s Mot. 12.     Dr.

Dewolfe determined that, as a result of his spinal injury,

Mercado had episodes of incapacitation over the past year

equivalent to not less than two weeks’ time and not more than

four weeks time.    R. 812.     The ALJ did mention this

questionnaire in his opinion, but not the episodes of

incapacitation.    R. 40.     This is an issue, because in addition

to Dewolfe’s finding -- which occurred a mere two months before




     7This rule, effective for claims filed on or after March
27, 2017, states that ALJ’s must consider prior medical
opinions. See 82 Fed. Reg. 5844-01 (Jan. 18, 2017) (Final
Rule); see also Cameron, 356 F. Supp. 3d at 196 (declining to
apply rule to pre-2017 claim).
                                   [28]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 29 of 44



the alleged onset date -- there was an additional report in

March 2011 by Dr. Joseph Rafferty of the Veterans Affairs

Medical Clinic indicating Mercado’s “increased absenteeism” from

work.     R. 1792.   Furthermore, at the hearing, Mercado’s counsel

asked the vocational expert hypotheticals about a person with

the same characteristics as Mercado who had to take two-hour

breaks from the workday, or who missed two days a month of work,

and the vocational expert responded that this person would be

unable to hold a job.       R. 98-100, 103-104.

    Courts have established that an ALJ must address the

absenteeism issue:

    In this case, not only was there evidence from
    treating sources that goes to the issue of
    absenteeism, but the vocational expert testified that
    a person who would “experience over the course of a
    year an absentee rate of approximately 12 to 24
    absences from the workplace” would not be able to
    work. By failing to address this evidence, the ALJ
    clearly breached his duty.

Lopez-Lopez v. Colvin, 138 F. Supp. 3d 96, 113–14 (D. Mass.

2015) (Kelley, M.J.), reconsidered in part, 144 F. Supp. 3d 260

(D. Mass. 2015) (Kelley, M.J.).         See also Walker vs. Barnhart,

Civ. A. No. 04-11752, 2005 U.S. Dist. LEXIS 20569, at *55             (D.

Mass. Aug. 23, 2005) (Woodlock, J.)(“[t]The ALJ erred by failing

to consider -- by either accepting or explicitly discrediting --

the record evidence from Walker and her treating physician

regarding how frequently she could be expected to miss work due


                                     [29]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 30 of 44



to [her condition]”).      Accordingly, the ALJ should have

addressed the issue of how much Mercado would miss work and what

impact that would have on his ability to hold a job.           This was

an error.

       Mercado next argues that ALJ Fulton did not consider Dr.

Miliken-Zumel’s opinion that Mercado meets the standards for

PTSD promulgated in the Diagnostic and Statistical Manual of

Mental Disorders, Fifth Edition (“DSM-5”).          Pl.’s Mot. 12.       ALJ

Fulton did specifically mention Dr. Miliken-Zumel’s

questionnaire in his decision, R. 44, and found that PTSD was a

severe impairment, R. 35.       The Court finds no error on this

point.

       Mercado also argues that ALJ Fulton failed to consider Dr.

Freeman’s opinion that Mercado has incomplete paralysis with

right neuropathy.     Pl.’s Mot. 12.       Here, again, ALJ Fulton did

mention Dr. Freeman’s questionnaire, though not the specific box

regarding incomplete paralysis.        R. 40.   Dr. Freeman, however,

assessed the incomplete paralysis as mild and noted that the

nerve condition did not impact Mercados’ ability to work.            R.

803.   Again, Mercado has not suggested prejudicial error here.

       Mercado contends that ALJ Fulton did not consider Dr.

Lawson’s opinion assessing his GAF at 50, Pl.’s Mot. 12, but the

ALJ mentioned an equivalent determination in his opinion.            R.

40.    ALJ Fulton did specifically weigh Dr. Stetson’s assessment

                                    [30]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 31 of 44



that Mercado had a GAF of 45, finding it inconsistent with the

record as a whole.     R. 49.   Furthermore, the GAF “has recently

fallen into disfavor as an assessment tool” due to its

subjectivity.   Bourinot, 95 F. Supp. 3d at 178.       The Social

Security Administration has published guidance steering ALJ’s

away from reliance on GAFs, following their removal as a

diagnostic tool from the Fifth Edition of the DSM.         See SSA AM–

13066.    ALJ Fulton’s failure to mention Dr. Lawson’s GAF

assessment of 50 does not constitute prejudicial error.

    Lastly, Mercado argues that ALJ Fulton did not consider

properly the opinion of Dr. Broder that Mercado “could not

manage his funds.”    Pl.’s Mot. 12.     In his summary of Dr.

Broder’s opinion, R. 45, ALJ Fulton left out reference to the

following portion of Mercado’s cognitive testing: “should

[Mercado] be awarded benefits, it appears prudent to appoint a

representative payee to assist him with the management of

these.”    R. 1233.   ALJ Fulton did specifically mention the

cognitive testing results, stating “that [Mercado’s] abilities

generally fell within the low-average to average categories,

with the exception of working memory which was quite limited.”

R. 45.    The ALJ concluded that Mercado “had impairments that

more than minimally impacted his ability to engage in work

related activities,” but he was “not persuaded that the degree

of impairment rendered him disabled.”       R. 50.   Mercado is unable

                                  [31]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 32 of 44



to show how Dr. Broder’s recommendation for a representative

payee would alter this opinion.

     In conclusion, this Court finds that an error exists on

Mercado’s claim involving the absenteeism issue, since ALJ

Fulton did not address this in determining step five of the

analysis.

            2.   Mercado’s Argument that the ALJ Failed to get a
                 Required Medical Expert Opinion to Determine an
                 Onset Date.

     Mercado argues that the ALJ erred in not resolving the

onset date of disability with aid of a medical expert.         Pl.’s

Mot. 12-13 (citing SSR 83-20).     The Social Security Agency

determined that Mercado was disabled on September 30, 2014, R.

328, and Mercado contends the actual onset date of this ability

was before December 30, 2011.     Pl.’s Mot. 13.     SSR 83-20 was the

applicable rule at the time of the 2017 rulings.8        R. 7, 52.

     The relevant portion of SSR 83-20 states:

     In some cases, it may be possible, based on the
     medical evidence to reasonably infer that the onset of
     a disabling impairment(s) occurred some time prior to
     the date of the first recorded medical examination,
     e.g., the date the claimant stopped working. How long
     the disease may be determined to have existed at a
     disabling level of severity depends on an informed
     judgment of the facts in the particular case. This
     judgment, however, must have a legitimate medical
     basis. At the hearing, the administrative law judge
     (ALJ) should call on the services of a medical advisor



     8SSR 83-20 was rescinded and replaced with SSR 18-1P
effective October 2, 2018.
                                  [32]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 33 of 44



    when onset must be inferred.

SSR 83-20 goes on to say that when there is not enough medical

evidence to properly determine an onset date, a medical expert

must be used.   “If the alleged disability involved a slowly

progressing impairment, the ALJ may need ‘to infer the onset

date’ based on ‘medical and other evidence that describe the

history and symptomatology of the disease process.’”         Fischer v.

Colvin, 831 F.3d 31, 35 (1st Cir. 2016) (quoting SSR 83-20, 1983

WL 31249, at *2).   If the medical evidence suggests an onset

date, the ALJ “[i]n addition to determining that an individual

is disabled . . . must also establish the onset of disability.”

SSR 83-20, 1983 WL 31249, at *1.

    Mercado does not suggest, nor does this Court find, any

evidence of ambiguity as to the amount of medical evidence

available before the alleged onset date.        See Pl.’s Mot. 12.

The ALJ summarized the opinions of five doctors in the year of

Mercado’s alleged disability.     R. 39-41.     Mercado instead

alleges ambiguity due to the amount and complexity of the

medical evidence.   Pl.’s Mot. 13.       This kind of complexity,

however, is not addressed in SSR 83-20 unless the medical

evidence is “not consistent” with the alleged onset date.           SSR

83-20, 1983 WL 31249, at *3.     SSR 83-20 thus did not require the

ALJ to call a medical expert.



                                  [33]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 34 of 44



    The ALJ does state that Dr. Witke determined an onset date

of July 11, 2012 regarding Mercado’s claim for Supplement

Security Income payments, but not regarding his claim for

disability benefits.    R. 50.   The ALJ rejected the relevance of

Dr. Witke’s conclusion to Mercado’s status on the date of

December 3, 2011, R. 50, because there were other medical

records in the fall of 2011 indicating he was not disabled at

that time, R. 49.   As there existed sufficient evidence in the

record to make this determination, ALJ Fulton did not err by

declining to call a medical expert.

          3.    Mercado’s Argument that the Residual Functional
                Capacity Conflicted with the Jobs Offered to Him
                and the Vocational Expert Opinion Conflicted with
                the Dictionary of Occupational Titles.

    Mercado argues that the ALJ erred because his “residual

functioning capacity would not allow Mr. Mercado to perform any

of the jobs the vocational expert cited and was inconsistent

with the [Dictionary of Occupational Titles] in violation of SSR

00-4p.”   Pl.’s Mot. 14.

    SSR 00-4p requires that when evidence provided by a

vocational expert conflicts with the DOT, the ALJ must “resolve

this conflict before relying on the [Vocational Expert] or

[Vocational Specialist] evidence to support a determination or

decision that the individual is or is not disabled.”         SSR 00-4p,

2000 WL 1898704, at *4.


                                  [34]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 35 of 44



    The ALJ determined that Mercado had the residual functional

capacity to perform light work:

    Light work involves lifting no more than 20 pounds at
    a time with frequent lifting or carrying of objects
    weighing up to 10 pounds. Even though the weight
    lifted may be very little, a job is in this category
    when it requires a good deal of walking or standing,
    or when it involves sitting most of the time with some
    pushing and pulling of arm or leg controls. To be
    considered capable of performing a full or wide range
    of light work, you must have the ability to do
    substantially all of these activities.

C.F.R. § 404.1567(b).    The vocational expert listed assembly

machine tender, small product packer, and labeler and tagger as

examples of jobs that Mercado could perform.        R. 97-98.   Mercado

contends that the Dictionary of Occupational Titles (“DOT”)

contradicts the ALJ’s residual functioning capacity because all

of the listed jobs require a Reasoning Level of 2 (“R2”) (out of

6) under the General Educational Development (GED) system.

Pl.’s Mot. 14; see also U.S. Dep't of Labor, Dictionary of

Occupational Titles (4th ed.1991) (available at

https://occupationalinfo.org) (last visited May 20, 2020); id.

at Appendix C (describing GED system); id. at DOT ## 754.685-

014, 222.687-022, 229.587-018 (listing requirements for machine

tender, packer, and tagger, respectively).

    The DOT defines the requirements of R2 as: “[a]pply

commonsense understanding to carry out detailed but uninvolved

written or oral instructions.     Deal with problems involving a


                                  [35]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 36 of 44



few concrete variables in or from standardized situations.”            Id.

at Appendix C.   R1, the lowest level, requires a person to

“carry out simple one- or two-step instructions.”        Id.

    The ALJ concluded -- when analyzing the residual

functioning capacity -- that Mercado “can understand and

remember simple instructions and can concentrate for 2-hour

periods over an 8-hour day on simple tasks.”        R. 38.   While

these definitions suggest a conflict, another session of this

Court found that “a claimant limited to ‘simple, unskilled

tasks’ may still be able to perform a job with GED reasoning

level 2.”   Lafrennie v. Astrue, Civ. A. No. 09-40143-FDS, 2011

WL 1103278, at *8 (D. Mass. Mar. 23, 2011) (Saylor, J.) (citing

Pepin v. Astrue, Civ. A. No. 09-464-P-S, 2010 WL 3361841, at *2-

6 (D. Me. Aug. 24, 2010); Meissl v. Barnhart, 403 F. Supp. 2d

981, 983-84 (C.D. Cal. 2005)).     Several District of Maine cases

have also concluded that a R2 level is not contradicted by an

ALJ finding of simple instructions.      Pepin, 2010 WL 3361841, at

*3, report and recommendation adopted, Civ. A. No. 09-464-P-S,

2010 WL 3724286 (D. Me. Sept. 16, 2010) (citing Meissl, 403 F.

Supp. 2d at 984).   The Seventh and Eighth Circuits have

concluded that even a Reasoning Level 3 (“R3”) can be consistent

with a limitation to simple tasks.       See Terry v. Astrue, 580

F.3d 471, 478 (7th Cir. 2009); Hillier v. Social Sec. Admin.,

486 F.3d 359, 367 (8th Cir. 2007).

                                  [36]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 37 of 44



    The court in LaFrennie, noting that the claimant in that

case was moderately, but not markedly limited in memory and

concentration, may still have been able to perform jobs at the

R2 level.   2011 WL 1103278, at *8.      Similarly, another session

of this Court examined whether a conflict existed under SSR-004P

when a claimant argued his R3 level conflicted with the ALJ’s

finding that he could complete simple tasks: “there was no

conflict between the [Vocational Expert's] testimony and the

DOT's level-three classification, and even if such conflict did

exist, it certainly would not have been so obvious as to require

the ALJ to address it before rendering a decision.”         Auger v.

Astrue, 792 F. Supp. 2d 92, 98 (D. Mass. 2011) (Ponsor, J.).

    In this case, the ALJ concluded moderate limitations in the

category of understanding, remembering or applying information.

R. 36-37.   The ALJ did note that working memory was “quite

limited,” but did not assign it a marked limitation.         Id.

Accordingly, the ALJ’s description does not conflict with

assigning jobs that require a Reasoning Level of 2.

    Mercado also argues that the ALJ’s Residual Functioning

Capacity determination, which included limitations to occasional

push/pull, conflicts with the listed jobs (assembly machine

tender, small product packer, and labeler and tagger) which all

require frequent reaching, handling, and fingering.         Pl.’s Mot.

14-15.   20 C.F.R. § 404.1569(a) defines pushing and pulling as

                                  [37]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 38 of 44



exertional limitations.       While the ALJ did restrict the

exertional limitations of pushing and pulling, he did not

address nonexertional limitations, like reaching and handling.

R. 38; 20 C.F.R. § 404.1569(c).         There is therefore no conflict

here.

    Mercado also argues that the ALJ erred by asking the

vocational expert in advance to provide explanation of conflicts

with the DOT, rather than after her testimony.           Pl.’s Mot. 14.

SSR 00-4p does not impose specific procedures regarding the

resolution of any conflict.        The rule states that when a VE

provides testimony, the ALJ has an affirmative responsibility to

“ask the [Vocational Expert] or [Vocational Specialist] if the

evidence he or she has provided conflicts with information

provided in the DOT; and if the [Vocational Expert's] or

[Vocational Specialist's] evidence appears to conflict with the

DOT, the adjudicator will obtain a reasonable explanation for

the apparent conflict.”       SSR 00-4p, 2000 WL 1898704, at *4.

While the verb “has provided” is phrased in the past tense, SSR

00-4P was issued to “clarif[y]” policy guidance to ALJs.            2000

SSR LEXIS 8, at *1.       Hiding a reversible procedural rule in the

tense of verbs conflicts with the purpose of providing clear

instruction and can’t be the proper reading of the ruling.

        At the October 2015 hearing, the ALJ said to Dr. Porcello,

“let me ask you a few questions and if your testimony is

                                     [38]
      Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 39 of 44



different from the Dictionary of Occupational Titles, will you

let us know that?”     R. 95.   The vocational expert agreed.       R.

95.   This exchange satisfies the ALJ’s duties under SSR 00-4p.

Furthermore, as there were no conflicts between the DOT and the

jobs listed, even if the procedure were improper it would not

constitute reversible error.

           4.    Mercado’s Argument that he Should Have Been
                 “Gridded Out.”

      Mercado argues that the ALJ erred in not gridding him out.

Pl.’s Mot. 15.    The Medical-Vocational Guidelines, or grid, is

used “in evaluating the individual’s ability to engage in

substantial gainful activity” and “where the findings of fact

made with respect to a particular individual's vocational

factors and residual functional capacity coincide with all of

the criteria of a particular rule, the rule directs a conclusion

as to whether the individual is or is not disabled.”          20 C.F.R.

Appendix 2 to Subpart P of Part 404 (“grid rule”), 200.00.

      Mercado was born on April 8, 1961.       R. 69.   He was 50 years

old on the alleged onset date and date last insured.          Id.   This

would put him in the grid category of an individual approaching

advanced age (age 50-54).       20 C.F.R. § 404.1563.    The ALJ found

that Mercado could perform light work, had a high school

education, and past skilled work that he could no longer

perform.   R. 51; Compl. Ex. B.     Grid rule 202.14 instructs that


                                   [39]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 40 of 44



individuals with these characteristics are not disabled

regardless of the transferability of their skills, so based on

these determinations, ALJ Fulton was correct not to grid him

out.    R. 51.

       Mercado argues ALJ Fulton applied the grid incorrectly

because the RFC determination was not supported by the record,

and he should have been given an RFC designation of sedentary.

Pl.’s Mot. 15.     He argues that grid rule 201.14, should apply.

Id.    Whether to apply rule 202.14 or 201.14 would depend on

whether he was capable of light or only sedentary work, and if

he was capable of only sedentary work then a finding of

“disabled” would apply upon a determination that Mercado lacked

transferrable skills.      He further argues that his PTSD and

mental disorders render him incapable of transferring skills.

Id.

       Mercado points to an electromyography (“EMG”) study in 2006

conducted by Dr. Wolgethan that found that he could not lift

more than 10 lbs. Pl.’s Mot. 15 (citing R. 1540).          An EMG test

measures neuro-muscular response, so the cited study does not

bear on Mercado’s spine or neck problems.         See Johns Hopkins

Medicine, Electromyography (available at:

https://www.hopkinsmedicine.org/health/treatment-tests-and-

therapies/electromyography-emg) (last visited May 22, 2020).

The study by Dr. Wolgethan is unavailable in the record.           R.

                                    [40]
       Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 41 of 44



Index, ECF No. 18-1.      Indeed, the document in which it is cited,

a 2007 RFC determination by Dr. Jones, stated Mercado could lift

20 lbs. occasionally.      R. 1546.    Furthermore, an October 2011

study –- just two months before the applicable period --

indicated Mercado’s arms had normal strength.          R. 802-803.       This

means the 2006-2007 medical opinions are both contradictory and

distant from the relevant time period of December 2011.           See

Santiago v. Secretary of Health and Human Serv., 944 F.2d 1, 4

(1st Cir. 1992) (noting that plaintiff bears the burden of

showing disability during the relevant time period, though

medical evidence outside that time period can be relevant).

       The ALJ implicitly resolved the question by endorsing the

opinion of Dr. Draper that Mercado could occasionally lift 20

lbs.    R. 48.   An ALJ’s decision may implicitly reject

conflicting evidence or interpretations without explicitly

addressing them.     See N.L.R.B. v. Beverly Enterprises-

Massachusetts, 174 F.3d 13, 26 (1st Cir. 1999).          Thus, it was

not error of law for ALJ Fulton to decline to specifically

address this controversy, and his decision not to adopt the 10

lbs. limitation based on this 2006 study was supported by

substantial evidence insofar as there was a 2011 study directly

contradicting it.

       Because Mercado’s arguments regarding the effect of his

mental disorders on his ability to assume new skilled work would

                                    [41]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 42 of 44



not affect the grid determination, this Court declines to

analyze them, and must affirm ALF Fulton‘s decision.            See grid

rules 202.14, 201.14.

             6.     Mercado’s Argument that the ALJ Erred in Relying
                    on Vocational Expert Testimony from a Previous
                    Hearing.

     Mercado argues that the ALJ erred when he used vocational

expert testimony from a prior hearing in his decision.            Pl.’s

Mot. 16 (citing CJB 09-03).        The Commissioner argues that

Mercado did not raise this issue at the administrative level,

therefore, waiving any challenge to the vocational expert

testimony.        Def.’s Mem. 18 (citing Cameron, 356 F. Supp. 3d at

192).     Mercado did, however, raise this issue in his Appeals

Council brief.       Compl., Ex. H., Appeals Council Brief 2, ECF No.

1-11.     As this Court has previously stated, “an applicant for

Social Security disability benefits must raise any challenge to

a hearing officer's analysis to the hearing officer or the

Appeals Council in order to preserve that challenge for review

by the district court.”        Cameron, 356 F. Supp. 3d at 192 (D.

Mass. 2019) (citing Mills, 244 F.3d at 8) (emphasis added).

Thus this issue not waived.

     Though Mercado has not waived this argument, neither has

the ALJ erred.       Mercado is correct that CJB 09-03 states the

importance of vocational expert testimony being customized to

the individual, and an ALJ could not take one vocational

                                     [42]
     Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 43 of 44



expert’s testimony and use it in a different case.         CJB 09-03.

Here, the ALJ asked Dr. Porcello specific questions about

Mercado and then used those answers in his decision.         R. 51-52.

Under CJB 09-03, “both [Vocational Expert] interrogatories and

responses must be case specific and tailored to the facts of the

individual case at issue as the Social Security Act, the

regulations, and rulings require this approach.”        CJB 09-03.

Because the vocational expert testimony in this case was

specific to Mercado, this Court finds no error.

          7.     Mercado’s Argument that the ALJ Erred in not
                 Considering Headaches in Determining his Residual
                 Functioning Capacity.

    Mercado argues that the ALJ failed to consider his

headaches when determining his residual functioning capacity.

Pl.’s Mot. 17.    “[A] residual functional capacity assessment

must be based upon all relevant evidence, and [] the hearing

officer must ‘consider limitations and restrictions imposed by

all of an individual's impairments, even those that are not

‘severe.’”   Smith v. Astrue, 717 F. Supp. 2d 164, 173–74 (D.

Mass. 2010) (Neiman, M.J.) (quoting SSR 96-8p, 1996 SSR LEXIS,

at *5).

    There is substantial evidence in the record to suggest that

the headaches did not present functional limitations.         Mercado

cites a report from May 2011 which details the severity and

frequency of headaches, Pl.’s Mem. 17, but he stated at the time

                                  [43]
        Case 1:19-cv-11172-WGY Document 36 Filed 05/26/20 Page 44 of 44



that these headaches did not cause fatigue, dizziness, weakness,

or mobility issues.       R. 815-16.    A report from April 2011 states

that Mercado cannot do physical activity while experiencing a

headache, but that they did not lead to functional loss.            R.

1794.     A 2014 report similarly states that these headaches cause

prostrating effects and sensitivity to light, R. 1002, but then

concludes that they do not impact his ability to work.            R. 1004.

“The ALJ's findings of fact are conclusive when supported by

substantial evidence,” and here this Court must defer to the

ALJ’s findings based on this substantial evidence.            Seavey, 276

F.3d 1 at 10.

III. CONCLUSION

    Mercado’s challenge on Appointment Clause grounds and his

claim that the ALJ failed to accord proper weight to the opinion

of Dr. Witke prevail.       For these reasons, this Court GRANTS

Mercado’s motion to reverse and DENIES the Commissioner’s motion

to affirm the Commissioner’s decision.          This Court REMANDS the

matter for further proceedings that are consistent with this

ruling in front of a new properly-appointed ALJ.

    SO ORDERED.


                                                /s/ William G. Young
                                                WILLIAM G. YOUNG
                                                DISTRICT JUDGE




                                     [44]
